 Case 1:19-cr-10027-CBK Document 47 Filed 10/26/20 Page 1 of 3 PageID #: 273

                                                                                                Lj

                                                                                       OCT 2 6 2020
                            UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                    NORTHERN DIVISION


UNITED STATES OF AMERICA,                                         1:19-CR-10027-CBK


                       Plaintiff,

                                                                         ORDER
        vs.



ARTHUR TAKEN ALIVE,JR.,

                       Defendant.




       Defendant pleaded guilty to assault ofan intimate or dating partner by strangulation and
domestic assault by an habitual offender. He was sentenced on December 4,2019, to 33 months
custody on each count, to run concurrently.
       Petitioner filed what is construed as a motion for compassionate release(Doc. 41),
sending it to Chief Judge Lange who has no connection with the case of Mr. Taken Alive, Jr.
The government filed a response(Doc.46) with medical records of petitioner from FCI Oxford,
Wisconsin. Defendant has an anticipated release date of October 22, 2021.
https://www.boD.gov/inmateloc/ last visited October 23, 2020.
       The Sentencing Reform Act of 1984,Pub. L. 98-473, Title II, § 212, authorized, inter
alia^ the district court, upon motion of the Director ofthe BOP,to reduce a prison term after
considering the factors set forth in 18 U.S.C. § 3553(a),"if it finds that extraordinary and
compelling reasons warrant such a reduction and that such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission." 18 U.S.C. § 3582(c)(1)(A).
The Sentencing Commission issued Guidelines § 1B1.13 setting forth the Commission's policy
statement on compassionate release, which were consistent with § 3582(c).
       Pursuant to the First Step Act of2018, the district court is now authorized to grant
compassionate release upon motion of a defendant after the exhaustion of administrative
remedies. Pub. L. 115-391, § 603(b), 18 U.S.C. § 3582(c)(1)(A). The government does not
contend that defendant did not exhaust his administrative remedies.
  Case 1:19-cr-10027-CBK Document 47 Filed 10/26/20 Page 2 of 3 PageID #: 274



       In evaluating a request for compassionate release, the district court is required to consider
the factors set forth in section 3553(a), to the extent that they are applicable, and may reduce
defendant's sentence ofimprisonment if it finds that
       (1)     (a) extraordinary and compelling reasons warrant such a reduction,

               or



               (b)the defendant is at least 70 years of age and has served at least 30 years
               in prison for the offense or offenses for which the defendant is currently
               imprisoned

       and


       (2)     the defendant is not a danger to the safety of any other person or the
               community.

18 U.S.C. § 3582(c)(1)(A), U.S.S.G. § 1B1.13.
       Defendant requests compassionate release based upon his medical condition and the fact
that COVID 19 is wide-spread in the BOP system. Chief Judge Lange has observed:
       There can be no doubt that the effects of the global COVID-19 pandemic are
       extraordinary, and that the disease in some situations may be an "other reason" to
       grant compassionate release under § 1B1.13 comment note (D). The illness and
       the potential for its spread has affected the daily life ofnearly every American
        citizen and has resulted in massive disruptions to the economy. Despite these
        drastic effects,"the mere existence of COVID-19 in society and the possibility
       that it may spread to a particular prison alone cannot independently
       justify compassionate release, especially considering BOP's statutory role, and its
       extensive and professional efforts to curtail the virus's spread." The question
       becomes whether [defendant's] medical conditions ... combined with the
        crowded conditions of confinement justify compassionate release.

United States v. Frost.     F.3d     ,    ,2020 WL 3869294, at *4(D.S.D. July 9,2020)citing
United States v. Raia. 954 F.3d 594, 597(3d Cir. 2020).
        Defendant is age 53 and has no serious physical or medical condition sufficient to justify
his release. His claims of cirrhosis of the liver and high blood pressure are not supported by the
records of the Bureau ofPrisons("BOP"). He certainly has nothing that cannot be treated or
managed while in BOP custody.
        He has a previous conviction when he was age 44 for domestic abuse by an habitual
offender. His supervised release was revoked twice, and he received a 12 month sentence each
  Case 1:19-cr-10027-CBK Document 47 Filed 10/26/20 Page 3 of 3 PageID #: 275



time. At age 29, he was convicted in federal court ofuse ofa firearm during a crime of violence.
He has 66 tribal court convictions, many for acts of violence. He has failed to demonstrate that
he is not a danger to the.safety ofthe community and all the evidence is to the contrary. There
are no 18 U.S.C. §3553(A)factors to merit his early release. There are also no "extraordinary
and compelling reasons", as defined by U.S.S.G. 1B1.13, which would justify his release. The
motion should be denied.

       NOW,THEREFORE,
       It is ordered that the motion for a sentence reduction or compassionate release(Doc. 41)
is denied.                                             ^
       DATED at Aberdeen, South Dakota,this^r^3^             of October,2020.
                                             BY THE COURT:




                                                               -   -_,ru

                                             CHARLES B. KORNMANN
                                             United States District Judge
